DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
Examiner notes that any objections and/or rejections recited in the previous office action dated 25 May 2022 and not repeated herein are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 21 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claim 21 recites the phrase “wherein the hollow body has a first haze for a transmission of light through the hollow body via a surface region in a range from 5% to 50%, wherein the hollow body lacks a coating applied to the wall of glass, the hollow body having a further haze that differs from the first haze and is between 95.0% and 105.0% of the first haze as measured according to the standard ASTM D 1033.” There is insufficient support for the newly added claim 21 limitation of a second haze. The newly amended instant claim 21 is drawn to a final product which is a hollow body having a first haze and a second haze that differs from the first haze and thus has two different haze values. However, the instant specification does not provide support for a final product with two different haze values. The instant specification paragraph 0068 discusses two different hazes, one haze after ‘process step a’ and the other haze after ‘process step b.’ Paragraph 0042 of the instant specification then discusses that the ‘process step a’ involves forming the hollow body, and ‘process step b’ involves introducing nitrogen to the hollow body. The instant specification paragraph 00123 further discusses a first haze value before functionalization and a second haze value after functionalization, and thus only discusses different hazes at different process steps. Therefore, the instant specification only provides support for an intermediate haze value and a final haze value. The instant specification does not show support for a final product having two different haze values and thus does not show support for the newly amended claim 21. 

Claim 21 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 21 recites the limitation “wherein the hollow body has a first haze for a transmission of light through the hollow body via a surface region in a range from 5% to 50%, wherein the hollow body lacks a coating applied to the wall of glass, the hollow body having a further haze that differs from the first haze and is between 95.0% and 105.0% of the first haze as measured according to the standard ASTM D 1033.” It is unclear from the language of the claim what this second haze is referring to. It is unclear if the second haze refers to a haze at a different area of the hollow body, or if the second haze refers to a haze at a different wavelength of light, or if the second haze is measured the same as the first haze, or otherwise. As stated above, above the instant specification provides no guidance on a final hollow body with two separate hazes. Therefore, for purposes of examination, claim 21 is interpreted as instead reciting “wherein the hollow body has a first haze for a transmission of light through the hollow body via a surface region in a range from 5% to 50%, wherein the hollow body lacks a coating applied to the wall of glass, the hollow body having a further haze before nitrogen is introduced that differs from the first haze and is between 95.0% and 105.0% of the first haze as measured according to the standard ASTM D 1033” as supported by the instant specification paragraphs 0042, 0068, and 00123. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 9-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bicker et al. (US 20070232066 A1) (previously cited).
Regarding claim 1, Bicker teaches a hollow body, comprising: a wall of glass which at least partially surrounds an interior volume of the hollow body, the wall of glass having a wall surface which comprises a surface region (Bicker, Abstract, Par. 0005, 0009 and 0064), at least in the surface region the wall surface has a content of N in a range of more than 4 at-% and a content of 10-40 at-% Si, the contents of N and Si being determinable by X-ray photoelectron spectroscopy (Bicker, Par. 0025, 0059, 0062, 0089, and claim 27). Bicker’s N content overlaps the claimed range of 0.3 to 10.0 at-%, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. Bicker’s Si content range lies within the claimed range of at least 5 at-% Si, and therefore satisfies the claimed range, see MPEP 2131.03. Bicker further teaches the hollow body of claim 1, wherein the hollow body optionally contains a coating (Bicker, Par. 0039, 0097, and Claims 12-13). Since the coating is optional, Bicker therefore teaches an embodiment wherein the hollow body lacks a coating applied to the wall of glass.
Bicker further teaches that the nitrogen is introduced to the wall of glass through plasma treatment with a content of more than 4 at-% as discussed above. Bicker further teaches that the plasma treatment uses ammonia as the plasma precursor and is conducted at a temperature of 170 °C, a pressure of more than 300 mbar, to a depth of at least 3 nm, and lasts for 1 second to 3 hours (Bicker, Par. 0022, 0027-0029, 0032, 0049, 0051-0052, 0068, and 0077). Meanwhile, the instant specification paragraphs 0042-0044 discloses a ‘process step b’ where the wall of glass is plasma treated to introduce nitrogen at content of 0.35 to 10 at%. The instant specification paragraphs 0042-0056 further states that the plasma treatment uses ammonia as the plasma precursor and is conducted at a temperature of less than 250 °C, a pressure of 0.1-1000 mbar, to a depth of 5-20 nm, and lasts for 1 minute to 10 hours. As Bicker’s process condition ranges overlap that of the instant invention, Bicker’s wall of glass undergoes substantially the same process to introduce nitrogen as the instant invention’s process step b. Further, the instant specification paragraph 0066 states that the ‘process step b’ decreases the coefficient of dry sliding friction of the wall surface to less than 0.4. Therefore, absent any objective evidence to the contrary Bicker’s glass wall has substantially the same composition and has undergone substantially the same ‘process step b’ as the instant invention and would necessarily have substantially the same properties, such as coefficient of dry sliding friction, as the instant invention, see MPEP 2112.01.
Regarding claim 2, Bicker teaches the hollow body of claim 1, wherein in the surface region the wall surface further has a content of O of 45.1 at-% (Bicker, par. 0059 and 0089), the content of O being determinable by X-ray photoelectron spectroscopy. Modified Bicker’s O content lies within the claimed range of 35 to 70 at-%, and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 3, Bicker teaches the hollow body of claim 1, wherein in the surface region the wall surface further has a content of 7.9 at-% of C (Bicker, Par. 0089), the content of C being determinable by X-ray photoelectron spectroscopy. Modified Bicker’s C content lies within the claimed range of less than 20 at-%, and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 4, Bicker teaches the hollow body of claim 1, wherein in the surface region the wall surface further has a content of alkali metal atoms and alkali metal ions (Sodium, Na) in sum of less than 5 at-% (Bicker, Par. 0018, 0060, and 0089), the content of alkali metal atoms and alkali metal ions being determinable by X-ray photoelectron spectroscopy. Modified Bicker’s alkali metal atoms and alkali metal ions content range overlaps the claimed range of at least 1 at-%, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 5, Bicker teaches the hollow body of claim 1, wherein in the surface region the wall surface further has a content of B of 0.5 at-% (Bicker, Par. 0059 and 0089), the content of B being determinable by X-ray photoelectron spectroscopy. Modified Bicker’s B content lies within the claimed range of at least 0.5 at-%, and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 6, Bicker teaches the hollow body of claims 1-5 above and claim 16 below, wherein the hollow body is made from the same glass (borosilicate) and has substantially the same composition as the instant invention as stated above for claims 1-5 and below for claim 16. Furthermore, if modified Bicker’s hollow body was tested in the same manner as recited in claim 6, one of ordinary skill in the art would reasonably predict to achieve substantially identical results as required by claim 16 with a reasonable expectation of success (see MPEP 2143, MPEP 2112.01). Therefore, modified Bicker teaches wherein X-ray photoelectron spectroscopy of the surface region shows an N1s-peak at a binding energy in a range from 397.5 to 405.0 eV.
Regarding claim 9, Bicker teaches the hollow body of claim 8, wherein the hollow body is suitable for holding a pharmaceutical composition (Bicker, Par. 0005 and 0055-0056).
Regarding claim 10, Bicker teaches the hollow body of claim 1, wherein the wall of glass has a wall thickness and in the wall region the wall of glass has a content of chemically bound N throughout a functionalizing depth which extends from the wall surface along the wall thickness into the wall of glass (Bicker, Abstract, Par. 0017, 0021-0022, 0062, 0089-0092, and Claims 27-28).
Regarding claim 11, Bicker teaches the hollow body of claim 10, wherein the functionalizing depth is less than the wall thickness in the wall region (Bicker, Abstract, Par. 0017, 0021-0022, 0062, 0089-0092, and Claims 27-28).
Regarding claim 12, Bicker teaches the hollow body of claim 10, wherein the functionalizing depth is in a range at least 3 nm (Bicker, Abstract, Par. 0049-0050, 0060-0062, 0089-0092, and Claims 22-27), which overlaps the claimed range of from 5 nm to 10 µm, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 15, Bicker teaches the hollow body of claim 1, wherein the hollow body is a container and further comprises a closure closing the container and a pharmaceutical composition placed in the interior volume (Bicker, Par. 0031, 0055-0056, 0064 – see “bottles, ampoules, and syringes”).
Regarding claim 16, Bicker teaches the hollow body of claim 1, wherein the wall of glass comprises borosilicate glass (Bicker, Par. 0074 and 0095).
Regarding claim 17, Bicker teaches the hollow body of claim 1, wherein the wall of glass comprises from top to bottom of the hollow body: a top region; a body region, which follows the top region via a shoulder; and a bottom region, which follows the body region via a heel (Bicker, Par. 0031, 0055-0056, 0064 – see “bottles”).
Regarding claim 18, Bicker teaches the hollow body of claim 1, wherein, towards the interior volume, the wall of glass is at least partially super-imposed by an alkali metal barrier layer (Bicker, Par. 0006-0007, 0029-0031, 0037-0038, and 0097).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bicker et al. as applied to claim 1 above, further in view of Busardo et al. (US 9988305 B2) (previously cited).
Regarding claim 13, Bicker teaches all of the elements of the claimed invention as stated above for claim 1. Bicker does not teach wherein the hollow body has a transmission coefficient for a transmission of light of a wavelength in a range from 400 nm to 2300 nm through the hollow body via the surface region of more than 0.7.
Busardo teaches a hollow body (bottle) comprising glass (Busardo, Abstract, Col. 1 Lines 8-19, and Col. 6 lines 16-30), wherein the hollow body is treated with nitrogen and has a transmission coefficient for transmission of light of 98% (Busardo, Col. 8 lines 4-14, Col. 8 lines 56-64, and Col. 9 lines 22-37). Furthermore, if Busardo’s hollow body was tested in the same manner as recited in claim 13 and the instant specification par. 00121, one of ordinary skill in the art would reasonably predict to achieve substantially results that would overlap the claimed limitation of a transmission coefficient for a transmission of light of a wavelength in a range from 400 nm to 2300 nm of more than 0.7 as required by claim 13 with a reasonable expectation of success (see MPEP 2143, MPEP 2112.01, 2144.05, I).
Since both Bicker and Busardo are analogous art as they teach hollow bodies comprising glass wherein the glass comprises nitrogen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Busardo to modify Bicker, and modify the introduction of Nitrogen according to Busardo such as to measure, adjust, control, and achieve the light transmission coefficient of Busardo. This would result in improved optical properties such as reducing reflections (Busardo, Col. 4 Lines 19-27).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bicker et al. as applied to claim 1 above, further in view of Alkemper et al. (DE-102014013550-A1) (previously cited).
Regarding claim 14, Bicker teaches all of the elements of the claimed invention as stated above for claim 1. Bicker does not teach wherein the hollow body has a haze for a transmission of light through the hollow body via surface region in a range from 5% to 50%.
Alkemper teaches an alkali containing borosilicate glass wall wherein the glass wall (Alkemper, Par. 0021) is surface treated to have a haze (turbidity) value of from 7% to 13% (Alkemper, Par. 0048 and 0142), which lies within the claimed range and therefore satisfies the claimed range, see MPEP 2131.03.
Since both Bicker and Alkemper are analogous art as they both teach alkali containing borosilicate glass walls (Bicker, Par. 0018, 0060, 0074, 0089 and 0095), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Alkemper to modify Bicker and surface treat the glass wall of modified Bicker to have a haze value of from 7% to 13%. This would allow for anti-glare for the glass (Alkemper, Par. 0142).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bicker et al. in view of Alkemper et al. 
Regarding claim 21, Bicker teaches a hollow body, comprising: a wall of glass which at least partially surrounds an interior volume of the hollow body, the wall of glass having a wall surface which comprises a surface region (Bicker, Abstract, Par. 0005, 0009 and 0064), at least in the surface region the wall surface has a content of N in a range of more than 4 at-% and a content of 10-40 at-% Si, the contents of N and Si being determinable by X-ray photoelectron spectroscopy (Bicker, Par. 0025, 0059, 0062, 0089, and claim 27). Bicker’s N content overlaps the claimed range of 0.3 to 10.0 at-%, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. Bicker’s Si content range lies within the claimed range of at least 5 at-% Si, and therefore satisfies the claimed range, see MPEP 2131.03. Bicker further teaches the hollow body of claim 1, wherein the hollow body optionally contains a coating (Bicker, Par. 0039, 0097, and Claims 12-13). Since the coating is optional, Bicker therefore teaches an embodiment wherein the hollow body lacks a coating applied to the wall of glass.
Bicker further teaches that the nitrogen is introduced to the wall of glass through plasma treatment with a content of more than 4 at-% as discussed above. Bicker further teaches that the plasma treatment uses ammonia as the plasma precursor and is conducted at a temperature of 170 °C, a pressure of more than 300 mbar, to a depth of at least 3 nm, and lasts for 1 second to 3 hours (Bicker, Par. 0022, 0027-0029, 0032, 0049, 0051-0052, 0068, and 0077). Meanwhile, the instant specification paragraphs 0042-0044 discloses a ‘process step b’ where the wall of glass is plasma treated to introduce nitrogen at content of 0.35 to 10 at%. The instant specification paragraphs 0042-0056 further states that the plasma treatment uses ammonia as the plasma precursor and is conducted at a temperature of less than 250 °C, a pressure of 0.1-1000 mbar, to a depth of 5-20 nm, and lasts for 1 minute to 10 hours. As Bicker’s process condition ranges overlap that of the instant invention, Bicker’s wall of glass undergoes substantially the same process to introduce nitrogen as the instant invention’s process step b. Therefore, absent any objective evidence to the contrary Bicker’s glass wall has substantially the same composition and has undergone substantially the same ‘process step b’ to introduce nitrogen as the instant invention and would necessarily have substantially the same properties, such as a change in haze after nitrogen is introduced, as the instant invention, see MPEP 2112.01.
Bicker does not teach wherein the hollow body has a first haze for a transmission of light through the hollow body via surface region in a range from 5% to 50%.
Alkemper teaches an alkali containing borosilicate glass wall wherein the glass wall (Alkemper, Par. 0021) is surface treated to have a haze (turbidity) value of from 7% to 13% (Alkemper, Par. 0048 and 0142), which lies within the claimed range and therefore satisfies the claimed range, see MPEP 2131.03.
Since both modified Bicker and Alkemper are analogous art as they both teach alkali containing borosilicate glass walls (Bicker, Par. 0018, 0060, 0074, 0089 and 0095), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Alkemper to modify modified Bicker and surface treat the glass wall of modified Bicker to have a haze value of from 7% to 13%. This would allow for anti-glare for the glass (Alkemper, Par. 0142).

Response to Arguments
Applicant’s remarks and amendments filed 18 August, 2022 have been fully considered.
Regarding the rejections under 35 USC § 112 set forth in the previous office action, Applicant argues that the instant specification paragraphs 0042, 0068, and 00123 provide support for two different haze values and thus the rejections under 35 USC § 112 set forth in the previous office action should be withdrawn. This is not found persuasive for the following reasons:
The instant claim 21 is directed to one product and not a product and an intermediate. Therefore, the instant claim 21 claims a product that has two different haze values simultaneously. Paragraph 0068 of the instant invention discusses a first haze value after ‘process step a’ and a second haze value after ‘process step b.’ Paragraph 0042 of the instant specification then discusses that the ‘process step a’ involves forming the hollow body, and ‘process step b’ involves introducing nitrogen to the hollow body. The instant specification paragraph 00123 further discusses a first haze value before functionalization and a second haze value after functionalization, and thus only discusses different hazes at different process steps. Therefore, the instant specification only provides support for an intermediate haze value and a final haze value. The instant specification does not show support for a final product having two different haze values simultaneously and thus does not show support for the claim 21 limitations regarding two haze values. Therefore, the rejection under 35 USC § 112 (a) is maintained.
In view of the rejection under 35 USC § 112 (a) above, Applicant does not have support for a final product with two different haze values. Thus, Applicant does not explain how or where the two different haze values occur. It is unclear from the language of the claim what this second haze is referring to. It is unclear if the second haze refers to a haze at a different area of the hollow body, or if the second haze refers to a haze at a different wavelength of light, or if the second haze is measured the same as the first haze, or otherwise. While Applicant provides a standard for measuring haze, this does not provide guidance on how the two different haze values exist. Therefore, claim 21 is found indefinite. Due to the claim amendments and Applicant’s arguments, a new interpretation for claim 21 is described above, as supported by the instant specification paragraphs 0042, 0068, and 00123.
Regarding arguments directed to the rejections over prior art, on pages 10-11 of the remarks Applicant first argues that Bookbinder does not teach that an uncoated glass has a coefficient of dry sliding friction of 0.4 or less as required by claim 1. This is found persuasive.
A new grounds of rejection has been made above. The new grounds of rejection no longer relies on previously cited Bookbinder. The new grounds of rejection now relies solely on previously cited Bicker. Bicker teaches an uncoated wall of glass with substantially the same composition that has undergone substantially the same process for introducing nitrogen as the instant invention, and therefore has substantially the same properties as the instant invention as stated above, see MPEP 2112.01.
Secondly, on page 10 of the remarks, applicant argues that Bookbinder does not teach a wall of glass including a content of N within the claimed range that has a coefficient of friction of less than 0.4. This is not found moot for the following reason:
A new grounds of rejection has been made above. The new grounds of rejection no longer relies on previously cited Bookbinder. The new grounds of rejection now relies solely on previously cited Bicker for independent claim 1. Bicker teaches an uncoated wall of glass with substantially the same composition that has undergone substantially the same process for introducing nitrogen as the instant invention, and therefore has substantially the same properties as the instant invention as stated above, see MPEP 2112.01.
Thirdly, on page 11 of the remarks, Applicant argues that the prior art of record does not teach two different haze values as required by claim 21. This is not found persuasive for the following reason:
As stated above, rejections under 35 USC § 112 (a) and (b) have been made. Due to these rejections, claim 21 is interpreted such as requiring one haze value before the introduction of nitrogen, and a further haze value after. Bicker in view of Alkemper teaches a wall of glass which has a first haze value that satisfies the claim 21 limitations as stated in the grounds or rejection above. Bicker in view of Alkemper further teaches a wall of glass that has substantially the same composition and has undergone substantially the same process steps for introducing nitrogen as the instant invention and therefore has substantially the same properties as the instant invention as stated above, see MPEP 2112.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        

/LEE E SANDERSON/Primary Examiner, Art Unit 1782